230 Minn. 583 (1950)
PETER W. FINNEGAN
v.
MEYER & SONS, INC.
MOTOR POWER EQUIPMENT COMPANY, APPELLANT.[1]
No. 35,132.
Supreme Court of Minnesota.
March 17, 1950.
Bundlie, Kelley, Finley & Maun and Walter N. Trenerry, for appellant.
Regan & Regan, for respondent Peter W. Finnegan.
William Stradtmann, for respondent Meyer & Sons, Inc.
PER CURIAM.
This was an action in the district court for breach of warranty in the sale of goods. Defendant, Meyer & Sons, Inc., moved for an order making Motor Power Equipment Company a third-party defendant in the action, granting leave to file and serve a proposed third-party complaint upon said company, and requiring the company to answer the same within a time fixed by the court. The court granted the motion, and defendant Motor Power Equipment Company appealed from the order.
Since the filing of this appeal, we have held that an order denying a motion for the joinder of additional parties, defendant or plaintiff, pursuant to M.S.A. 540.16, as amended by L. 1947, c. 152, is not appealable. Chapman v. Dorsey, 230 Minn. 279, 41 N.W. (2d) 438. That decision is controlling here.
Therefore, on our own motion, we dismiss the appeal.
NOTES
[1]  Reported in 41 N.W. (2d) 818.